Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Monique Perdok on 2/23/2022.

The application has been amended as follows: 

Claim 10 (Currently amended) A method for determining a risk of developing acute kidney injury (AKI) in a human subject with acute myocardial infarction (AMI) and inhibiting such development, the method comprising: 
obtaining a blood sample from the human subject; 
determining at least two miRNA expression levels in the blood sample, the at least two miRNA expression levels being selected from the group consisting of an miR-23a-3p expression level, an miR-24-3p expression level, and an miR-145-5p expression level; 

comparing the probability with a predetermined standard; 
determining that the human subject is at the risk of developing AKI when the probability is higher than the predetermined standard; and 
administering to the human subject at the risk of developing AKI an effective amount of a composition for inhibiting development of AKI.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art because the prior art does not teach or fairly suggest a method of obtaining a blood sample from a human subject with acute myocardial infarction, determining at least two miRNA expression levels selected from the group consisting of miR-23a-3p, miR-24-3p, and miR-145-5p in the blood sample, and calculating the probability of developing acute kidney injury from the at least two miRNA expression levels and a logistic regression model.  The claims are directed to patent eligible subject matter because they include a step of administering to the human subject at risk for developing AKI, an effective amount of a composition for inhibiting development of AKI, which practically applies the natural correlation and abstract ideas recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634